NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0492n.06

                                         No. 16-6475


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

LINDA KING,                                            )                          FILED
                                                       )                     Aug 23, 2017
       Plaintiff-Appellant,                            )                 DEBORAH S. HUNT, Clerk
                                                       )
v.                                                     )        ON APPEAL FROM THE
                                                       )        UNITED STATES DISTRICT
AUTOZONERS, LLC                                        )        COURT FOR THE WESTERN
                                                       )        DISTRICT OF TENNESSEE
       Defendant-Appellee.                             )
                                                       )
                                                       )



BEFORE:       MERRITT, BATCHELDER, and CLAY, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Linda King was a Claims Coordinator in

the Risk Management department of AutoZoners, LLC (“AutoZone”). In that role, she was

responsible for preparing a weekly Corporate Accident Review Board (CARB) report; engaged

in subrogation work for tractor-trailer collisions; reviewed and reconciled payments over $5,000

on a report from AutoZone’s third-party administrator and provider of claims management

services; and completed various clerical tasks. In January 2013, AutoZone hired a new director

of Risk Management, who later restructured the department with an increased focus on analytics,

automation, and efficiency.    The restructuring eliminated the Claims Coordinator position,

resulting in King’s termination in September 2013.         The restructuring also created a new

position, Associate Risk Analyst.
No. 16-6475, Linda King v. AutoZoners, LLC


        Following King’s termination, her supervisor temporarily assumed responsibility for

production of the CARB report and permanently assumed King’s other duties.                AutoZone

subsequently hired Max Mosely as the new Associate Risk Analyst. Mosely, who has an MBA,

took over preparation of the CARB report and is now able to complete the report in

approximately two hours, significantly less time than King required for the task. Eventually, he

became responsible for preparing approximately thirty other reports for the company through

data queries and analysis.

        King is an African-American woman over the age of 40 and sued on claims of age

discrimination, in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 623, and

race and gender discrimination, as well as retaliation, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3. The district court granted summary judgment on

all claims. It held that she abandoned her retaliation claim at summary judgment, failed to

exhaust her administrative remedies for her gender discrimination claim, and could not make out

her prima facie case on her race and age discrimination claims. As to this last holding, the

district court found that she produced no evidence demonstrating that she was replaced by a non-

protected employee, because her supervisor took over most of her tasks and Mosely took over

the remaining task. It also found that she failed to demonstrate that a similarly situated, non-

protected employee received more favorable treatment than she did. Specifically, it found that

Mosely was not a valid comparator to King. Aside from the overlap of the CARB report’s

production, which he streamlined, his role at the company was different. Furthermore, he did not

yet work at AutoZone at the time of King’s termination.

        On appeal, King argues that the district court erred by holding that she had abandoned her

retaliation claim and by finding that she had not established the prima facie case for her race and



                                                -2-
No. 16-6475, Linda King v. AutoZoners, LLC


age discrimination claims. After carefully reviewing the record, the applicable law, and the

parties’ briefs, we conclude that the district court did not err in granting summary judgment to

AutoZone on all counts. The district court’s opinion carefully and correctly sets out the law

governing the issues raised and clearly articulates the reasons underlying its decision. Thus, the

issuance of a full written opinion by this court would serve no useful purpose. Accordingly, for

the reasons stated in the district court’s opinion, we AFFIRM.




                                               -3-